OPINION OF THE COURT
Memorandum.
Judgments convicting defendant of violating section 306 (b) of the Vehicle and Traffic Law, and sections 235-1-3 (B) and 235-4-33 of the Code of the Village of Babylon reversed, on the law, underlying accusatory instruments dismissed and fines, if paid, remitted.
Judgment convicting defendant of violating section 1200 (c) of the Vehicle and Traffic Law reversed on the law and facts, accusatory instrument dismissed and fine, if paid, remitted.
The instant matter was brought before the Justice Court of the Village of Babylon by simplified traffic informations. The in-formations regarding violations of section 306 (b) of the Vehicle and Traffic Law, and sections 235-1-3 (B) and 235-4-33 of the Code of the Village of Babylon named the defendant as “owner/ operator.” Since there was no testimony in the record to establish operation or ownership of the vehicles by defendant, the judgments of conviction as to said charges must be reversed.
As to the remaining charge, section 1200 (c) of the Vehicle and Traffic Law provides, as relevant hereto, that where parking is prohibited by local law, ordinance, rule or regulation, no person shall park a vehicle. Here the testimony at trial established that the sign, indicating that the area was to be used for parking pickup only, was placed on private property by the owner. In view of the foregoing, and since there was no evidence from which it could be found that parking was prohibited by local law, ordinance, rule or authority, the People failed to prove defendant’s guilt beyond a reasonable doubt.
In view of the foregoing, the judgments convicting defendant of violating sections 306 (b) and 1200 (c) of the Vehicle and Traffic Law, and sections 235-1-3 (B) and 235-4-33 of the Code of the Village of Babylon are reversed and the accusatory instruments are dismissed.
Rudolph, P.J., McCabe and Tanenbaum, JJ., concur.